DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claim 4 is cancelled.  Claims 1-3 are amended.  Claim 5 is a new claim.  Claims 1-3 and 5 are pending and are considered in this office action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 103, therefore the rejections are withdrawn.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization/Confirmation for this examiner’s amendment was given in the Electronic Communication with Applicant’s representative Kyle M. Woodhouse on 2/25/2022.
Please replace all prior version of the claims with the attached amended claims, wherein, on 2/25/2022, Applicant, via email, allows Examiner to correct some of the minor errors in the claims.
Claims 1-3 and 5 of this application are allowed.

The amended claims:
(Previously presented) A method for transmitting digital information from a computer server SMa (merchant) to a first connected terminal EAU1 (user U1), wherein the method comprises: 
performing initial steps comprising: recording an identifier relating to sites, the security of which is expected, of the computer server SMa unique to the computer server SMa; 
calculating and generating, at a trusted server, a key associated with the identifier; recording, on the computer server SMa, the key;
recording, on a second connected terminal EBU1 of the same user U1, of an application demanding an automatic opening of a computer session with the trusted server when a code presented on the first connected terminal EAU1 is read; and performing steps of validating information presented on the first connected terminal EAU1, comprising: opening a first communication session by the first connected terminal EAU1 with the computer server SMa; 

calculating a time-stamped random digital code CXa associated with the key by the trusted server, the time-stamped random digital code CXa being transmitted to the computer server SMa, and being integrated in a page of the site;
transmitting, via the computer server SMa, the page integrating the time-stamped random digital code CXa to the first connected terminal EAU1; 
acquiring by the second connected terminal EBU1, of the time-stamped random digital code CXa presented by the first connected terminal EAU1; 
displaying the time-stamped random digital code CXa on the first connected terminal EAU1;
opening a second communication session, via the second connected terminal EBU1, with the trusted server by means of the previously loaded application and transmitting the acquired the time-stamped random digital code CXa back to the trusted server; 
comparing the random digital code CXa transmitted back to the trusted server in the last step with the random digital code CXa calculated by the trusted server; and transmitting to the second connected terminal EBU1 via the trusted server a digital validation message MVa comprising an indicator of conformity of the time-stamped random digital code CXa transmitted back to the trusted server with the time-stamped random digital code CXa calculated by the trusted server, and information 

2. (Previously Presented) A method for transmitting digital information from the computer server SMa (merchant) to a first connected terminal EAU1 according to claim 1, wherein the digital validation message MVa further comprises a link for opening a secure session to a third-party server, the address of which is calculated by the trusted server according to the recorded identifier associated with the computer server SMa.

3. (Previously Presented) A method for transmitting digital information from the computer server SMa (merchant) to a first connected terminal EAU1 according to claim 2, wherein the address of the third-party server is calculated by the trusted server according to recorded information associated with the computer server SMa, is a payment server SMp distinct from the computer server SMa.

4. (Canceled)

5.  (Currently Amended) A method for transmitting digital information from a computer server SMA (merchant) to a first connected terminal EAU1 of a user (U1), the method comprising: performing initial steps comprising:
a first step of validating a site by checking on an authenticity of information relative to an identification of the site; 

a third step of calculating, via a trusted server, a unique key associated with the identifier of the validated site and recording the key on the computer server SMA (merchant); 
for the user (U1) wishing to check the authenticity of the site, a 4th step of recording, on a second connected terminal EBU1 of the same user (U1), of an application demanding an automatic opening of a computer session with the trusted server; 
when a code presented on the first connected terminal EAU1 is read; and 
performing steps of validating information relative to the identification of the site presented on the first connected terminal EAU1, comprising: 
a fifth step of opening a first communication session by the first connected terminal EAU1 with the computer server SMA (merchant), when the user (U1) connects to a site to be verified or validated; 
a sixth step of opening a secure communication session by the computer server SMA (merchant) with the trusted server via the key that was allocated to the computer server SMA (merchant) by the trusted server, if the site to be verified has been validated and recorded on the trusted server; 
a seventh step of calculating by the trusted server a time-stamped random digital code CXa, which is transmitted to the computer server SMA (merchant), and which is integrated in a page of the site; 

a ninth step of displaying the page integrating the time-stamped random digital code CXa on the first connected terminal EAU1; 
a tenth step of acquiring by the second connected terminal EBU1 the time- stamped random digital code CXa presented by the first connected terminal EAU1; 
an eleventh step of opening a second communication session via the second connected terminal EBU1, with the trusted server by means of the previously loaded application and transmitting the acquired time-stamped random digital code CXa back to the trusted server; 
a twelfth step of comparing by the trusted server the transmitted code CXa in the eleventh step with the calculated time-stamped random digital code CXa in the seventh step; 
a thirteenth step of transmitting to the second connected terminal  EBU1 via the trusted server: a digital validation message MVa comprising an indicator of conformity of the transmitted time-stamped random digital code CXa in the eleventh step with the calculated time-stamped random digital code CXa in the seventh step, and information recorded in relation to the identifier of the site associated with the time-stamped random digital code CXa.


The prior art in the field, such as US20150095219A1; US20110219427A1, teaches the all of the limitations of claim 1 of the claimed invention, except “opening a second communication session, via the second connected terminal EBU1, with the trusted server by means of the previously loaded application and transmitting the acquired time-stamped random digital code CXa back to the trusted server; comparing the random digital code CXa transmitted back to the trusted server in the last step with the random digital code CXa calculated by the trusted server”.  Similarly for claim 5, prior art of US20150095219A1 and US20110219427A1 teaches the all of the limitations of claim 5, except “an eleventh step of opening a second communication session via the second connected terminal EBU1, with the trusted server by means of the previously loaded application and transmitting the acquired time-stamped random digital code CXa back to the trusted server; a twelfth step of comparing by the trusted server the transmitted code CXa in the eleventh step with the calculated time-stamped random digital code CXa in the seventh step”.  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior art of US20150095219A1; US20110219427A1, taken alone or in combination, fail to explicitly teach each and every limitations of claim 1 or 5.
Furthermore, Examiner cannot find prior art of reference dated before 12/15/2015 that teaches the limitations of either claim 1 or 5.   Accordingly, since claims 1 and 5 each recites allowable subject matter, those claims dependent thereon are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	2/23/2022

/JAMES D NIGH/Senior Examiner, Art Unit 3685